                              Case 14-50333-gs       Doc 465      Entered 02/27/19 12:06:42       Page 1 of 3



                          1    Jeffrey L. Hartman, Esq., #1607
                               HARTMAN & HARTMAN
                          2    510 West Plumb Lane, Suite B
                               Reno, Nevada 89509
                          3    Telephone: (775) 324-2800
                               Fax: (775) 324-1818
                          4    notices@bankruptcyreno.com
                          5    Attorney for Jeri Coppa-Knudson, Trustee
                          6                            UNITED STATES BANKRUPTCY COURT
                          7                                      DISTRICT OF NEVADA
                          8
                          9    IN RE:                                         CASE NO.      BK-N-14-50333-BTB
                        10     ANTHONY THOMAS and                             CASE NO.      BK-N-14-50331-BTB
                               WENDI THOMAS,
                        11                                                    (Jointly Administered)
                               AT EMERALD, LLC,                               CHAPTER 7
                        12
                                               Debtors.                       REPLY TO DEBTORS’ LIMITED
                        13                                                    OPPOSITION TO TRUSTEE’S NOTICE
                                                                              OF INTENT TO ABANDON; REQUEST
                        14                                                    FOR ORDER
                        15
                                                                              Hearing Date: March 6, 2019
                        16                                                /   Hearing Time: 10:00 a.m.
                        17              Chapter 7 trustee, Jeri Coppa-Knudson (“Trustee”), hereby replies to the Debtors’
                        18     Limited Opposition, DE 461, 462 and 463, to her Notice of Intent To Abandon. (Trustee
                        19     notes that no paper designated as a “Limited Opposition’ was filed by the Debtors. DE 461,
                        20     462 and 463 are Declarations re the Declarants’ Limited Oppositions.) The Property
                        21     which is the subject of the Trustee’s Notice Of Intent To Abandon is 397 Second Street in
                        22     Portola, California (the “Property”).
                        23                                             BACKGROUND
                        24              1. These cases were initially filed by Debtors as chapter 11 petitions on March 4,
                        25     2014 (“Petition Date”). The chapter 11 cases were converted to chapter 7 on August 29,
                        26     2014 and the Trustee was appointed to administer the estates.
                        27              2. On the Petition Date, Debtors filed their Schedules of Assets and Liabilities and
                        28     Statement of Financial Affairs. Debtors identified their residence as 7725 Peavine Peak
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                              Case 14-50333-gs       Doc 465     Entered 02/27/19 12:06:42         Page 2 of 3



                          1    Court in Reno, Nevada.
                          2           3. As of the Petition Date, Debtors’ Schedule A indicated that they owned no real
                          3    property.
                          4           4. Debtors took title to the Property by Grant Deed recorded in Plumas County on or
                          5    about September 11, 2000 as document no. 2000-06518. A copy of the vesting deed is
                          6    attached to the Coppa-Knudson Declaration as Exhibit A. The Property is more specifically
                          7    identified as 397 Second Avenue, Portola, California, APN 126-123-001. A copy of a
                          8    Condition of Title Guarantee on the Property, prepared by Cal-Sierra Title on July 3, 2018,
                          9    is attached to the Coppa-Knudson Declaration filed as DE 354, -1 and 2.
                        10            5. In response to Question 10 of the Statement of Financial Affairs, under penalty of
                        11     perjury, Debtors stated that in 2008 they had transferred a residence in Portola, California
                        12     (the “Property”), to Debtor Anthony Thomas’ parents for $200,000. Exhibit A.
                        13            6. Debtors’ testimony at the § 341 meeting of creditors interpreted the information
                        14     included on Exhibit A. The import of the issue regarding the disclosure on Exhibit A
                        15     involved the record title to the Property on the petition date and the fact that the deed to Mr.
                        16     Thomas’ parents was not recorded.
                        17            7. The Declaration of Chris Perna, filed by the Debtors as DE 463, contains legal
                        18     conclusions and opinion on matters not related to the Notice of Intent To Abandon and
                        19     should be disregarded by the Court.
                        20                                           ABANDONMENT
                        21            Section 554 clearly provides that a trustee can abandon any property he or she
                        22     determines to be either burdensome or of inconsequential value, or both, to the estate.
                        23            In interpreting these provisions, we begin by recognizing, as the bankruptcy court
                                      did, that the trustee abandoned this property pursuant to section 554 of the Code.
                        24            That section allows abandonment of property that “is burdensome to the estate or
                                      that is of inconsequential value and benefit to the estate.” 11 U.S.C. § 554(a).
                        25            Property abandoned under this section ceases to be part of the estate. (“Property
                                      ceases to be property of the estate, such as by sale, abandonment, or exemption.”). It
                        26            reverts to the debtor and stands as if no bankruptcy petition was filed.
                        27     In re Dewsnup, 908 F.2d 588, 590 (10th Cir. 1990), aff’d, 502 U.S. 410 (1992)(internal
                        28     citations omitted). The Trustee has reached the conclusion that the Property is burdensome
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                                                                              2
                              Case 14-50333-gs      Doc 465     Entered 02/27/19 12:06:42        Page 3 of 3



                          1    and of inconsequential value.
                          2           Legal title remains in the name of the Debtors.
                          3                                          CONCLUSION
                          4           At the conclusion of the hearing on this matter, the Trustee requests that the
                          5    abandonment be effective immediately and that she be authorized to deliver the keys to the
                          6    Property to Anthony Thomas. Upon entry of the Order on the docket, the Trustee will
                          7    obtain a certified copy of the Order and send it to Plumas County Recorder for recording in
                          8    the public record.
                          9           DATED: February 27, 2019.
                        10
                                                                            HARTMAN & HARTMAN
                        11
                        12                                                  /S/ Jeffrey L. Hartman
                                                                            Jeffrey L. Hartman, Esq. for Trustee
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                                                                             3
